Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 19, 2017

The Court of Appeals hereby passes the following order:

A18A0399. ANGELIA MEDLIN v. ADAM MEDLIN.

      Angelia Medlin and Adam Medlin were divorced in September 2015. In
December 2015, Angelia Medlin initiated this action by filing a motion for an order

holding Adam Medlin in contempt of various provisions in the parties’ divorce decree
concerning the division of assets, outstanding debts, child support payments, and

notifications in the event of changes of residence. The trial court denied the contempt
motion following a hearing in February 2017. Angelia Medlin then filed this direct

appeal. We lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations arising

out of a divorce decree, and does not involve child custody, the case is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Walker v. Estate

of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005). Appeals in such matters must
be initiated by filing an application for discretionary review. See OCGA § 5-6-35 (a)
(2), (b); accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal
in a domestic relations case in which custody is not at issue must be brought by

discretionary application). “[C]ompliance with the discretionary appeals procedure
is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
Angelia Medlin’s failure to follow the discretionary review procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See id.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/19/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.